DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 6, 10-13, 15, 16, 20, 31, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Rajshekar et al., USPN 2014/0059663, discloses a method for generating a validation tool (0010), the method including receiving, at control circuitry, an indication to initiate validation (Webpage or application 102 comprises a widget (not shown) which is configured to request an MMO and a challenge from an MMOS 106 (Step 1b), which is a component of an engagement server 104, 0061), identifying, in response to the indication, at least one media content item based on a user profile (0062, 0067, 0071, 0073, picks a random video id and question id for the specific user, 0080), the at least one media content item having a display sequence (video frames, 0070, 0091); determining a random display sequence for the at least one media content item (The system splits the video into randomly sequenced pieces (402), 0117), generating, using the control circuitry, at least one question based on the at least one media content item (0061, 0171), the at least one question having a content based on the determined random display sequence (Fig. 4 414, 0117), determining, using the control circuitry, at least one answer corresponding to the at least one question, (0127, 0171, 0167, 0061), and generating for output on an output device the at least one media content item in the determined random display sequence, and the at least one question (0034, 0061, 0134) having the content based on the determined random display sequence(The system stitches the images, e.g. pet pictures, with the video splits or pieces and creates a new video file (405), 0117). Rajshekar does not disclose a display sequence is ordered according to indexes randomly assigned to the plurality of media content items and the at least one question includes a reference to the index assigned to the selected media content item. It would not have been obvious for one of ordinary skill in the art to implement this limitation of the method of Rajshekar without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 3 August 2022, have been fully considered and are persuasive. 
References Cited
Akula et al., USPN 2016/0055329, discloses a method of generating CAPTCHA (0002) in which images are chosen using randomly assigned index values (0144), but does not disclose generating a question based on one indexed image, rather requests the user to draw a live over the images (Fig. 1), and is not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434